Case 1:15-cr-00348-ERK Document 115-1 Filed 12/05/18 Page 1 of 12 PageID #: 1235




       Exhibit A
Case 1:15-cr-00348-ERK Document 115-1 Filed 12/05/18 Page 2 of 12 PageID #: 1236

                  DECLARACION DEL IMPACTO DE LA VICTIMA
                                   (VICTIM IMPACT STATEMENT)

                                         U. S. v.            Case NO.
 SI USTED NECESITA MAS ESPACIO PARA CONTESTAR CUALESQUIERA DE LAS
 PREGUNTAS SIGUINTES, SIENTASE POR FAVOR LIBRE UTILIZAR TANTAS PAGINAS COMO
 USTED NECESITA, Y UNALAS A LA DECLARACION DEL IMPACTO DE LA VICTIMA.


 Nombre de Victima: Victim Name:


 Como usted y los miembros de su familia han sido afectados por este crimen?
 How have you and members of your family been affected by this crime?

     1. He separated me from my family for 10 years. 2. I got a lifetime illness. 3. He robbed me

 Of my youth. 4. One of my children died as a result of this crime. 5. I have not had contact with

  One of my children as a result of the crime.


 Usted o los miembros de su familia han recibido asesoramiento o terapia como resultado de
 este crimen? ( x       ) si (        ) no. Favor de explicar. Usted desea en el futuro
 asesoramiento para asistir a la recuperacion de usted y/o de su familia?
 Have you or members of your family received counseling or therapy as a result of this crime? (__x__)YES /
 (____)NO. Please explain. Do you wish future counseling to assist you and/or your family's recovery?

  I have gone to counseling for 3 years and I feel I still need to continue to receive more

   Counseling.



 Usted ha archivado un caso civil contra el demandado? (          )si ( x        )no. Si
 contesto si, endique el nombre del caso, la localizacion de la corte, e el numero de
 expediente.
 Have you filed a civil suit against the defendant? (____)YES / (__x__)NO. If yes, list the case name, court
 location, and docket number.




                                                  PAGINA 1
Case 1:15-cr-00348-ERK Document 115-1 Filed 12/05/18 Page 3 of 12 PageID #: 1237
                           DECLARACION DEL IMPACTO DE LA VICTIMA
                                 (VICTIM IMPACT STATEMENT)




 Usted ha recibido dinero o activos del demandado como resultado del litigio civil?
 (     )si    ( x )no. Si contesto si, cuanto?
 Have you received any money or assets from the defendant as a result of any civil litigation? (____)YES /
 (__x__)NO. If yes, how much?




 Usted se relaciona con la gente diferentemente desde el crimen? Explique por favor.
 Do you relate to people differently since the crime? Please explain.

  I am no longer as friendly as I was before, and I don’t have that many friends. I am afraid that

  They will betray me and hurt me, and it is very difficult because I don’t trust anybody.



 Como el crimen ha afectado forma de vida de usted y de su familia?
 How has the crime affected you and your family's lifestyle?

  1. I had to change my name. 2. I had to live without being able to see one of my children, and

  With the pain of the death of one of my other children. In addition, I wasn’t able to see my

  Family.

 Usted siente el demandado es o sera una amenaza a usted, a su familia o a la comunidad?
 ( x      ) si       (     )no. Favor de explicar.
 Do you feel the defendant is or will be a threat to you, your family or the community? (_x___)YES / (____)NO.
 Please explain.

  Saul is capable of killing a child for money. He will kill a woman if she could no longer

  Money for him. He does not know what it means to love life.

 Que mas usted quisiera que el juez supiera del demandado, la victima, o su familia?
 What else would you like the Judge to know about the defendant, the victim, or your family?
  Saul killed my 5 month old baby (in the womb). He gave me medications so that the baby
 would die. Saul put a gun in the mouth of my 2.5 year old son and pulled the trigger. There were
 no bullets in there, but he wanted to scare me. He laughed like crazy and stated that the second
 time around, there will be bullets in the gun if I didn’t continue to work for him. My son
 remained traumatized because of this incident. In order to protect my son, I had to send him
 (being a US citizen) to another country to protect him from Saul. To this day I have not been able
 to see my son that I sent away because of Saul. I hope Saul pays for what he did to him, and the
 trauma he had to endure including condemning him to live without his mom. I also hope he pays
 for the death of my unborn baby.

                                                      PAGINA 2
Case 1:15-cr-00348-ERK Document 115-1 Filed 12/05/18 Page 4 of 12 PageID #: 1238
                           DECLARACION DEL IMPACTO DE LA VICTIMA
                                 (VICTIM IMPACT STATEMENT)




 Ha experimentado cualesquiera de las reacciones siguientes al crimen: REALICE POR
 FAVOR QUE ESTAS SON REACCIONES NORMALES A UN ACONTECIMIENTO
 TRAUMATICO.

    x     Colera/Enojo;    x     Ansiedad;      x   Miedo;        Pena; x
 Culpabilidad;
        Entumecido;     x     Perdida De Sueno;     x    Pesadillas;    x     Cambio del
 Apetito;    x    Inseguo;     x     El Concentrase del Apuro;          Movimientos
 involuntario inesperado;       x       Falta de Memoria; x        Depresion;     Fatiga
 Cronica; x Memoria Repetida del Crimen;             x     Miedo de que el demandado
 volvera;     x       Griterio/llanto incontrolado.
 Have you experienced any of the following reactions to the crime: PLEASE REALIZE THESE ARE NORMAL
 REACTIONS TO A TRAUMATIC EVENT.
 __x__ Anger; __x__ Anxiety; _x___ Fear; ____ Grief; __x__ Guilt; ____ Numb; __x__ Sleep Loss; _x___
 Nightmares; __x__ Appetite Change; __x__ Unsafe; __x__ Trouble Concentrating; ____ Easily startled; _x___
 Forgetfulness; __x__ Depression; ____ Chronic Fatigue; __x__ Repeated Memory of Crime; _x___ Fear the
 Defendant Will Return; __x__ Uncontrolled Crying




 Describa por favor cualquier otra sensacion que usted haya tenido en respuesta al crimen
 que usted quisiera compartir con el juez. Estos pueden ser sensaciones que usted se sentia
 inmediatamente despues del crimen, o esas que usted todavia se siente.
 Please describe any other feelings you have had in response to the crime which you would like to share with the
 Judge. These may be either feelings you felt immediately after the crime, or those that you still feel.



  I was diagnosed with having a double personality as a result of the trauma. I didn’t realize that

  It was a condition, to have those changes in character. I continue living with the fear that Saul

  Will find me, and it causes a panic inside of me that makes my body so tired.




                                             PAGINA           3
Case 1:15-cr-00348-ERK Document 115-1 Filed 12/05/18 Page 5 of 12 PageID #: 1239
                            DECLARACION DEL IMPACTO DE LA VICTIMA
                                  (VICTIM IMPACT STATEMENT)



 Una por favor la verificacion tal como copia del trozo de la pagina, si es posible.
 Please attach verification such as copy of pay stub, if possible.

 A.     Danos
         1. Caracteristica de la lista perdida, destruida or danada y su valor. (Donde sea
         posible, la fijacion pone el recibo, las cuentas de la reparacion, etc)
 A.       Damages
          1. List property lost, destroyed or damaged and its value.
             (Wherever possible, attach receipts, repair bills, etc.)
          _______________________________________ ..... $________

        2. Costos medicos de la lista (otra ves, cualquier recibo de soporte) y/o fuera de los
 costos de bolsillo para los costos funebres.
         2.    List medical expenses (again, attach any supporting receipts) and/or out of pocket costs for funeral
 expenses.
 Hospital visits in 1) Montgomery: $16, 000
        2)            : $4800 3) Oklahoma: $30,000 4)Unknown hospital: $10,000.....                             Total:
 $60,8000.00 (unpaid)

 Si usted o un miembro de la familia sufrio lesion fisica, perdida de vida, o amenazo por el
 delincuente, usted han solicitado la remuneracion de la victima del estado? ( ) si ( x )
 no
 Va a estar experimentando el tratamiento medico a largo plazo?
 If you or a family member suffered physical injury, loss of life, or threatened by the offender, have you applied for
 state victim compensation? (____)YES / (__x__)NO. Will you be experiencing long-term medical
 treatment?________

          3.    Lista de Salarios perdidos                $4500 avg/week = $18, 000/month
                                                           $216, 000/ year for 8 years, TOTAL $1,728,000
          3.   List lost income or wages ..... $________

 4. Lista de Costos miscelaneos (tipo y cantidad). Incluya los articulos tales como cuidado
 de nino durante aspectos de la corte, costes del transporte durante la investigacion, el etc.
 4. List miscellaneous expenses (type and amount). Include such items as child care during court appearances,
 transportation costs during the investigation, etc.

          _______________________________________ ..... $________

          5. Lista de costos para aconsejar o la terapia. $
          5.   List expenses for counseling or therapy.    $________

 Esta usted actualmente en el asesoramiento?
 Are you currently in counseling? __Yes___________________________

                                                                     PERDIDA TOTAL $ 1, 788, 800.00
                                                                     TOTAL LOSS ..... $_1, 788, 800.00_______
Case 1:15-cr-00348-ERK Document 115-1 Filed 12/05/18 Page 6 of 12 PageID #: 1240
                                                   PAGINA 4
                           DECLARACION DEL IMPACTO DE LA VICTIMA
                                 (VICTIM IMPACT STATEMENT)



          B.       Reembolso resibido (una por favor los recibos)

          1.       Seguro de caraterista               $
          2.       Seguro de Medico                    $
          3.       Remuneracion De La Victima Del Estado $
          4.       Otro (lista de fuente y cantidad) $

                   REEMBOLSO TATAL                                      $

          B.       Reimbursement received (please attach receipts)
          1.       Property insurance                       ..... $___0_____
          2.       Medical insurance                       ..... $___0_____
          3.       State Victim Compensation                ..... $___0_____
          4.       Other (list source and amount)
                   _________________________________ ..... $___0_____
                         TOTAL REIMBURSEMENT ..... $___0_____


 DECLARO BAJO PENA DE LA LEY QUE LA INFORMACION ANTEDICHA ES
 CORRECTA A LO MEJOR DE MI CONOCIMIENTO.
 I declare under penalty of law that the above information is correct to the best of my knowledge.

 Nombre Print Name:         _______________________________________

 Firma Signature:           _______________________________________

 Fesha Date:                _______________________________________




                        (Please return the enclosed form to the following address)




                                                   PAGINA 5
Case 1:15-cr-00348-ERK Document 115-1 Filed 12/05/18 Page 7 of 12 PageID #: 1241
Case 1:15-cr-00348-ERK Document 115-1 Filed 12/05/18 Page 8 of 12 PageID #: 1242
Case 1:15-cr-00348-ERK Document 115-1 Filed 12/05/18 Page 9 of 12 PageID #: 1243
Case 1:15-cr-00348-ERK Document 115-1 Filed 12/05/18 Page 10 of 12 PageID #: 1244
Case 1:15-cr-00348-ERK Document 115-1 Filed 12/05/18 Page 11 of 12 PageID #: 1245
Case 1:15-cr-00348-ERK Document 115-1 Filed 12/05/18 Page 12 of 12 PageID #: 1246
